Name: Commission Implementing Regulation (EU) NoÃ 1200/2011 of 18Ã November 2011 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  mechanical engineering
 Date Published: nan

 23.11.2011 EN Official Journal of the European Union L 305/6 COMMISSION IMPLEMENTING REGULATION (EU) No 1200/2011 of 18 November 2011 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 2011. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A hand-operated mechanical apparatus for dispensing a liquid into a container for titrimetric analyses (so-called "digital titrator"). The apparatus comprises an adjustable mechanical feeder with a space for a cartridge, a delivery knob, a mechanical counter, a counter reset knob and a hand grip. The titrator is a precision dispensing apparatus which, by each turning step of the delivery knob, releases a drop of the titrant being used into the liquid to be analysed (the analyte). The drop contains a specific volume of the titrant. The number of drops dispensed by the titrator is displayed on the counter. The analytic result is determined by the reaction of the analyte to the quantity of titrant dispensed. The quantity of titrant is determined by multiplying the number of drops with the specific volume of the titrant used. 8479 89 97 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8479, 8479 89 and 8479 89 97. As the apparatus does not continuously displace volumes of liquid, classification as a pump under heading 8413 is excluded. The apparatus does not perform a chemical analysis of the titrant or the analyte. Therefore, classification as apparatus for chemical analysis under heading 9027 is excluded. Even though the apparatus contributes to the process of a chemical analysis, it cannot be considered as a part or an accessory of such apparatus by virtue of Note 2(a) to Chapter 90. The apparatus is not used to measure in volumetric units the amount of fluid passing through a pipe. Therefore, classification as an apparatus under heading 9028 is excluded. The apparatus counts the number of drops but does not measure the quantity dispensed. Therefore, classification as an apparatus under heading 9031 is excluded. As the apparatus not only counts a total number of units (drops) but primarily distributes a specific volume of liquid, it functions as a burette with a mechanical counter. It is therefore to be classified under CN code 8479 89 97 as other mechanical appliances having individual functions, not specified or included elsewhere in Chapter 84.